jeffrey t webber petitioner v commissioner of internal revenue respondent docket no filed date p a u s citizen established a grantor_trust that purchased private_placement variable life_insurance policies insuring the lives of two elderly relatives p and various family mem- bers were the beneficiaries of these policies the premiums_paid for the policies less various expenses were placed in separate_accounts whose assets inured exclusively to the ben- efit of the policies the money in the separate_accounts was used to purchase investments in startup companies with which p was intimately familiar and in which he otherwise invested personally and through private-equity funds he man- aged p effectively dictated both the companies in which the separate_accounts would invest and all actions taken with respect to these investments r concluded that p retained sufficient control and incidents_of_ownership over the assets in the separate_accounts to be treated as their owner for fed- eral income_tax purposes under the investor_control doc- trine see revrul_77_85 1977_1_cb_12 the powers p retained included the power to direct investments the power to vote shares and exercise other options with respect to these securities the power to extract cash at will from the separate_accounts and the power in other ways to derive effective benefit from the investments in the separate_accounts see 308_us_355 held the irs revenue rulings enunciating the investor_control doctrine are entitled to deference and weight under 323_us_134 held further p was the owner of the assets in the sepa- rate accounts for federal_income_tax purposes and was tax- able on the income earned on those assets during the taxable years in issue held further p is not liable for the accuracy-related pen- alties under sec_6662 because he relied in good_faith on professional advice from competent tax professionals webber v commissioner robert steven fink megan l brackney and joseph septimus for petitioner steven tillem shawna a early and casey r kroma for respondent lauber judge petitioner is a venture-capital investor and private-equity fund_manager he established a grantor_trust that purchased private_placement variable life_insurance policies insuring the lives of two elderly relatives these poli- cies were purchased from lighthouse capital insurance co lighthouse a cayman islands company petitioner and var- ious family members were the beneficiaries of these policies the premium paid for each policy after deduction of a mortality risk premium and an administrative charge was placed in a separate_account underlying the policy the assets in these separate_accounts and all income earned thereon were segregated from the general assets and reserves of lighthouse these assets inured exclusively to the benefit of the two insurance policies the money in the separate_accounts was used to purchase investments in startup companies with which petitioner was intimately familiar and in which he otherwise invested personally and through funds he managed petitioner effec- tively dictated both the companies in which the separate_accounts would invest and all actions taken with respect to these investments petitioner expected the assets in the sepa- rate accounts to appreciate substantially and they did petitioner planned to achieve two tax benefits through this structure first he hoped that all income and capital_gains realized on these investments which he would otherwise have held personally would escape current federal income_taxation because positioned beneath an insurance_policy second he expected that the ultimate payout from these investments including all realized gains would escape fed- eral income and estate taxation because payable as life_insurance_proceeds citing the investor_control doctrine and other principles the internal_revenue_service irs or respondent concluded that petitioner retained sufficient control and incidents_of_ownership over the assets in the separate_accounts to be treated as their owner for federal_income_tax purposes treating petitioner as having received the dividends united_states tax_court reports interest capital_gains and other income realized by the sepa- rate accounts the irs determined deficiencies in his federal_income_tax of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively we will sustain in large part the deficiencies but we conclude that petitioner is not liable for the penalties findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incor- porated by this reference when he petitioned this court petitioner lived in california petitioner’s background and business activities petitioner received his bachelor’s degree from yale college and attended stanford university’s m b a program he left stanford early to start a technology consulting firm and he later founded and managed a series of private-equity part- nerships that provided seed capital to startup companies these partnerships were early-stage investors that generally endeavored to supply the first money to these entities separately petitioner to startup ventures through his own firm r b webber co webber co furnished consulting services each venture-capital partnership had a general_partner that was itself a partnership petitioner was usually the managing director of the general_partner the venture-cap- ital partnership offered limited_partnership interests to sophisticated investors these offerings were often oversub- scribed as managing director petitioner had the authority to make and did make investment decisions for the partner- ships to spread the risk of investing in new companies peti- tioner often invested through syndicates a syndicate is not a formal legal entity but a group of investors individuals or funds who seek to invest synergistically generally speaking all statutory references are to the internal_revenue_code code as in effect for the tax years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar webber v commissioner the syndicate’s goal was to make early-stage investments in companies that would ultimately benefit from a liquidity event like an initial_public_offering ipo or direct acquisi- tion before investing in a startup company petitioner per- formed due diligence this included review of the company’s budget business plan and cashflow model his review also included analysis of its potential customers and competitors and the experience of its entrepreneurs because petitioner through webber co provided consulting services to numerous startup companies he had access to proprietary information about them on the basis of all this information petitioner decided whether to invest or to recommend that one of his venture-capital partnerships invest in a particular entity having made an early-stage investment petitioner usually sought to find new investors for that company so as to spread his risk enhance the company’s prospects and move it closer to a liquidity event having supplied the first money to these startup ven- tures petitioner and his partnerships were typically offered subsequent opportunities to invest in them these opportuni- ties are commonly called pro-rata offerings as additional rounds of equity financing are required a pro-rata offering gives a current equity owner the chance to buy additional equity in an amount proportionate to his existing equity this enables him to maintain his current position and avoid dilution by new investors depending on the circumstances petitioner would accept or decline these pro-rata offerings petitioner invested in startup companies in various ways he held certain investments in his own name he invested through trusts and individual_retirement_accounts iras and he invested through the venture-capital partnerships that he managed to help him manage this array of invest- ments petitioner in hired susan chang as his personal accountant she had numerous and diverse responsibilities these included determining whether petitioner had funds available for a particular investment ensuring that funds were properly transferred and received communicating with lawyers advisers paralegals and others about investments in which petitioner was interested and maintaining account balances and financial statements for petitioner’s personal investments united_states tax_court reports because of his expertise knowledge of technology and status as managing director of private-equity partnerships petitioner served as a member of the board_of directors for more than companies as relevant to this opinion peti- tioner through various entities invested in and served on the boards of the following companies at various times prior to date company name accept software attensity corp borderware tech dtl plum investments jacknyfe inc lignup inc links mark multimedia lunamira inc medstory inc milphworld inc nextalk inc prevarex inc promoter neurosciences ptrx media llc push media llc rj research inc reactrix systems inc renaissance media signature investments rbn inc soasta inc techtribenetworks inc vizible corp welldunn restaurant grp webify solutions board member or officer petitioner individually or through a private equity partnership invested in petitioner through an ira invested in yes yes yes no yes yes no no no no yes yes no yes no no no no no yes yes yes no yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes no yes no no yes no no no no no no no yes no no no no no yes no yes yes no petitioner’s tax and estate_planning by petitioner had enjoyed success in his investing career and accumulated assets in excess of dollar_figure million an attorney named david herbst who furnished petitioner with tax_advice recommended that he secure the assistance of an experienced estate planner one of petitioner’s college class- mates referred him to william lipkind a partner in the law firm lampf lipkind prupis and petigrow petitioner met with mr lipkind for the first time in at mr herbst’s office mr lipkind laid out a complex estate plan that involved a grantor_trust and the purchase of pri- vate placement life_insurance policies from lighthouse he explained that private_placement insurance is a type of vari- able life_insurance that builds value in a separate_account the details of this strategy are discussed more fully below webber v commissioner this that mr lipkind acknowledged tax-minimization strategy had certain tax risks but he orally assured peti- tioner that the strategy was sound after several followup conversations petitioner hired mr lipkind to do his estate_planning and stated his intention to purchase the private_placement life_insurance mr lipkind then undertook a series of steps to implement this strategy the grantor trusts the first step was the creation of a grantor_trust which had three iterations between and on date petitioner established the jeffrey t webber alaska_trust alaska_trust a grantor_trust for federal_income_tax purposes mr lipkind recommended alaska as the situs in part because that state has no income_tax he was concerned that certain tax risks could arise if the trust were formed in california where petitioner resided mr lipkind’s firm drafted the trust documents and customized them to petitioner’s needs the trustees of the alaska_trust were mr lipkind and the alaska_trust co petitioner could remove the trustees at any time and replace them with independent trustees the beneficiaries were petitioner’s children his brother and his brother’s children petitioner was named a discretionary beneficiary of the alaska_trust which was necessary to achieve grantor_trust status in petitioner contributed dollar_figure to the alaska_trust the trustee used these funds to purchase from light- house two flexible premium restricted lifetime benefit variable life_insurance policies policy or policies peti- tioner timely filed form_709 united_states gift and genera- independent trustees could include any bank or an attorney who was not within the meaning of sec_672 related or subordinate to the grantor the alaska_trust provided that any one independent_trustee acting alone may distribute to petitioner as grantor such amounts of the net_income and or principal as such independent_trustee deems wise in determining whether to make any such distribution the trustee was re- quired to take into consideration the grantor’s own income and property and any other income or property which may be available to the grantor the trustee was empowered to exercise such discretion without regard to the interest of remaindermen united_states tax_court reports tion-skipping transfer_tax return reporting this dollar_figure gift he attached to this return a disclosure statement explaining that the alaska_trust purchased two variable life_insurance policies for an aggregate first year’s pre- mium of dollar_figure and noting that his contributions to the trust were completed gifts and the trust assets will not be includible in his gross_estate the alaska_trust was listed as the owner of the policies from date to date during peti- tioner became concerned about protecting his assets from creditors because webber co was encountering financial problems he was going through a divorce and he feared law- suits from unhappy private-equity investors following the dot com crash with the goal of achieving asset protection petitioner asked mr lipkind to move the alaska_trust assets offshore mr lipkind advised against doing this because of the tax disadvantages it could entail petitioner nevertheless persisted in his desire for asset protection and mr lipkind complied with his wishes on date mr lipkind established the chalk hill trust a foreign grantor_trust organized under the laws of the commonwealth of the bahamas the alaska_trust then assigned all of its assets including the policies to the chalk hill trust petitioner filed a timely form_3520 annual return to report transactions with foreign trusts and receipt of certain foreign gifts reporting this transfer and signing the return as owner-beneficiary of the chalk hill trust petitioner was the grantor of the chalk hill trust and is treated as its owner for federal_income_tax purposes the trustee was oceanic bank trust ltd the u s protector was mr lipkind and the foreign protector was an entity from the isle of man petitioner and his issue were the bene- ficiaries of the chalk hill trust during petitioner’s lifetime the trustee had uncontrolled discretion to distribute trust assets to the beneficiaries mr lipkind as the u s protector could remove and replace the trustee at any time the chalk hill trust was listed as the owner of the poli- cies from date through date it was thus the nominal owner of the policies during the tax years in issue in early petitioner became confident that the credit risks had passed and decided to move the trust assets webber v commissioner back to a domestic grantor_trust the delaware trust was established for that purpose and all assets of the chalk hill trust including the policies were assigned to it the salient terms of the delaware trust arrangement did not differ materially from the terms of the prior two grantor_trust arrangements we will sometimes refer to the alaska_trust the chalk hill trust and the delaware trust collectively as the trusts lighthouse lighthouse is a cayman islands class b unlimited life_insurance_company established in and regulated by the cayman islands monetary authority lighthouse issues annuity and variable life_insurance products during it issued to policies with a total outstanding face value of dollar_figure to dollar_figure million petitioner had no direct or indirect ownership_interest in lighthouse lighthouse is managed by aon insurance managers aon a wholly owned subsidiary of aon plc a major insurance_company headquartered in london aon was responsible for the day-to-day operations of lighthouse including its record- keeping compliance and financial audits lighthouse reinsures mortality risk arising under its policies with han- nover ru ckversicherung-ag hannover re a well-respected reinsurer lighthouse generally reinsures all but dollar_figure of the mortality risk on each policy as it did with these poli- cies for some elderly insureds such as those under peti- tioner’s policies lighthouse reinsured virtually of the mortality risk before issuing a policy lighthouse would conduct an underwriting analysis and seek medical information about the prospective insured where as here the policyholder was not insured lighthouse performed due diligence regarding the source of funds it also confirmed the existence of an insurable interest the the policies the policies initially acquired by the alaska_trust and later transferred to the chalk hill trust insured the lives of two of petitioner’s relatives the first policy insured the life of mabel jordan the stepgrandmother of petitioner’s then united_states tax_court reports wife ms jordan who wa sec_78 years old when the policy was issued died in date at age the second policy insured the life of oleta sublette petitioner’s aunt she wa sec_77 years old when the policy was issued and was still alive at the time of trial each policy had a minimum guaranteed death_benefit of dollar_figure each policy required lighthouse to establish a separate_account pursuant to section c of the cayman islands insurance law to fund benefits under that policy on receiving the initial premiums in lighthouse debited against them the first-year policy charges a one-year mor- tality risk premium and one year’s worth of administrative fees lighthouse kept the administrative fees and trans- ferred most of the mortality risk premium to hannover re the remainder of each premium was allocated to the rel- evant separate_account on an annual basis thereafter lighthouse debited each separate_account for that year’s mortality and administrative charges if the assets in the separate_account were insufficient to defray these charges the policyholder had to make an additional premium pay- ment to cover the difference otherwise the policy would lapse and terminate the annual administrative fee that lighthouse charged each policy equaled of its separate_account value there was an additional fee to cover services nominally pro- vided by the policies’ investment manager as explained below that fee was modest the mortality risk charge was determined actuarially but it rapidly decreased as the value of the separate_accounts approached or exceeded the min- imum death_benefit of dollar_figure the mortality risk charges debited to the separate_accounts during totaled dollar_figure the minimum death_benefit was payable in all events so long as the policy remained in force if the investments in the separate_account performed well the beneficiary upon the insured’s death was to receive the greater of the min- imum death_benefit or the value of the separate_account the policies provided that the death_benefit would be paid_by lighthouse in cash to the extent of liquid_assets and in_kind to the extent of illiquid assets any in_kind payment being in the sole discretion of lighthouse or the death_benefit shall be paid_by such other arrangements as may be agreed upon webber v commissioner the policies permitted the policyholder to add additional premiums if necessary to keep the policies in force on sep- tember the alaska_trust made an additional pre- mium payment of dollar_figure to cover a portion of the second- year mortality administrative charge the assets in the sepa- rate accounts performed so well that no subsequent premium payments were required thus the total premiums_paid on the policies by the alaska_trust and by its successor grantor trusts amounted to dollar_figure the policies granted certain rights to the policyholder prior to the deaths of the insureds each policy permitted the policyholder to assign it to use it as collateral for a loan to borrow against it and to surrender it if the policyholder wished to assign a policy or use it as collateral for a loan lighthouse had the discretion to reject such a request however the policies significantly restricted the amount of cash the policyholder could extract from the policies by sur- render or policy loan this restriction was accomplished by limiting the cash_surrender_value of each policy to the total premiums_paid and by capping any policy loan at the cash_surrender_value for this purpose premiums were defined as premiums_paid in cash by the policyholder to the exclu- sion of mortality administrative charges debited from the separate_accounts thus if the separate_accounts performed poorly and the policyholder paid cash to cover ongoing mortality administra- tive charges those amounts would constitute premiums and would increase the cash_surrender_value by contrast if the separate_accounts performed well and ongoing mor- tality administrative charges were debited from the separate_accounts those amounts were not treated as premiums that increased the cash_surrender_value but as internal charges paid_by lighthouse the result of this restriction was that the maximum amount the trusts could extract from the poli- cies prior to the deaths of the insureds by surrendering the policies or taking out policy_loans was dollar_figure for and the separate_accounts paid lighthouse dollar_figure and dollar_figure respectively to cover annual mortality administrative charges the charges were higher because the separate accounts’ values had increased united_states tax_court reports investment management of the separate_accounts lighthouse did not provide investment management serv- ices for the separate_accounts rather it permitted the policyholder to select an investment manager from a light- house-approved list for most of and butterfield private bank butterfield a bahamian bank served as the investment manager for the separate_accounts the policies specified that butterfield would be paid dollar_figure annually for investment management services and dollar_figure for accounting in date experta trust co bahamas ltd experta became the investment manager no one testified at trial on behalf of butterfield or experta we will refer to these entities collectively as the investment manager as drafted the policies state that no one but the invest- ment manager may direct investments and deny the policy- holder any right to require lighthouse to acquire a par- ticular investment for a separate_account under the poli- cies the policyholder was allowed to transmit general investment objectives and guidelines to the investment manager who was supposed to build a portfolio within those parameters the trusts specified that of the assets in the separate_accounts could consist of high risk invest- ments including private-equity and venture-capital assets lighthouse was required to perform know your client due diligence designed to avoid violation of antiterrorism and moneylaundering laws and was supposed to ensure that the separate_account investments were managed in compliance with the diversification requirements of code sec_817 besides setting the overall investment strategy for a sepa- rate account a policyholder was permitted to offer specific investment recommendations to the investment manager but the investment manager was nominally free to ignore such recommendations and was supposed to conduct inde- pendent due diligence before investing in any nonpublicly traded security although almost all of the investments in it appears that the separate_accounts paid butterfield dollar_figure in overall fees for and but there is no evidence that any amount in excess of dollar_figure per year was allocable to investment management petitioner di- rects the court’s attention to an accounting entry showing administrative fees of dollar_figure paid in but there is no evidence to establish what these were paid for webber v commissioner the policies’ separate_accounts consisted of nonpublicly traded securities the record contains no compliance records financial records or business documentation apart from boilerplate references in emails to establish that lighthouse or the investment manager in fact performed independent research or meaningful due diligence with respect to any of petitioner’s investment directives lighthouse created a series of special-purpose companies to hold the investments in the separate_accounts the light- house nineteen ninety-nine fund ldc fund orga- nized in the bahamas was created when the separate_accounts were initially established during the tax years in issue the principal special-purpose company was boiler riffle investments ltd boiler riffle likewise organized in the bahamas these investment funds were owned by light- house but were dedicated exclusively to funding death bene- fits under the policies through the separate_accounts these special-purpose vehicles were not available to the general_public or to any other lighthouse policyholder the lipkind protocol mr lipkind explained to petitioner that it was important for tax reasons that petitioner not appear to exercise any control_over the investments that lighthouse through the special-purpose companies purchased for the separate_accounts accordingly when selecting investments for the separate_accounts petitioner followed the lipkind protocol this meant that petitioner never communicated-by email telephone or otherwise-directly with lighthouse or the investment manager instead petitioner relayed all of his directives invariably styled recommendations through mr lipkind or ms chang the record includes more than big_number emails to or from mr lipkind ms chang the investment manager and or lighthouse concerning petitioner’s recommendations for investments by the separate_accounts mr lipkind also appears to have given instructions regularly by telephone explaining his lack of surprise at finding no emails about a particular investment mr lipkind told petitioner we have relied primarily on telephone communications not written united_states tax_court reports paper trails you recall our ‘owner control’ conversations the big_number emails thus tell much but not all of the story investments by the separate_accounts in date shortly after the alaska_trust initiated the policies the fund purchased from petitioner for dollar_figure stock that petitioner owned in three startup companies sagent technology inc persistence software inc and commerce one inc petitioner was unsure how the fund could have paid him dollar_figure for his stock when the alaska_trust at that point had paid premiums toward the policies of only dollar_figure before reduction for very substantial first-year mortality charges he speculated that he might have made an installment_sale petitioner testified that he expected the stock in these three companies to explode in value they did not long thereafter each company had a liquidity event -either an ipo or direct sale-that enabled the separate_accounts to sell the shares at a substantial gain those profits were used to purchase other investments for the separate_accounts during the ensuing years during boiler riffle was the special-purpose entity through which petitioner effected most of his invest- ment objectives for the policies in their email correspond- ence petitioner and mr lipkind often refer to boiler riffle as br or br and various parties refer to petitioner as jeff petitioner achieved his investment objectives by entering into transactions directly with boiler riffle and by offering through his intermediaries recommendations about assets in which boiler riffle should invest the net result of this process was that every investment boiler riffle made was an investment that petitioner had recommended apart from certain brokerage funds vir- tually every security that boiler riffle held was issued by a startup company in which petitioner had a personal financial interest eg by sitting on its board by investing in its secu- boiler riffle had big_number shares of stock outstanding and its register of members showed big_number shares as owned by each policy since an insur- ance policy cannot own property the court interprets this reference to mean that half of the assets held by boiler riffle were dedicated respec- tively to each policy webber v commissioner rities personally or through an ira or by investing in its securities through a venture-capital fund he managed the investment manager did no independent research about these fledgling companies it never finalized an investment until mr lipkind had signed off and it performed no due diligence apart from boilerplate requests for organizational documents and know your customer review the invest- ment manager did not initiate or consider any equity invest- ment for the separate_accounts other than the investments that petitioner recommended the investment manager was paid dollar_figure annually for its services and its compensation was commensurate with its efforts the big_number emails in the record establish that mr lipkind and ms chang served as conduits for the delivery of instruc- tions from petitioner to lighthouse and boiler riffle the fact that boiler riffle invested almost exclusively in startup companies in which petitioner had a personal financial interest was not serendipitous but resulted from petitioner’s active_management over these investments the following table shows the startup companies in which boiler riffle held investments at yearend and the form of those investments and whether petitioner invested in the same entities outside of the policies company equity convertible debt promissory note petitioner invested in outside policies accept software attensity corp borderware tech dtl plum investments jacknyfe inc lignup inc links mark multimedia lunamira inc medstory milphworld inc nextalk inc prevarex inc promoter neurosciences ptrx media llc quintana energy push media llc rj research inc reactrix systems inc renaissance media signature investments rbn inc soasta inc techtribenetworks inc vizible corp welldunn restaurant grp --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes ye sec_144 united_states tax_court reports though mr lipkind was careful to insulate petitioner from direct communication with the investment manager he fre- quently represented to the personnel of target investments that he and petitioner controlled boiler riffle and were acting on its behalf indeed he often referred to boiler riffle as jeff ’s wallet ms chang once suggested that the target companies change their email protocol in order to maintain the appearance of separation when butterfield gets some- thing with respect to boiler riffle mr lipkind told one tar- get company they always solicit my views before doing any- thing while it may sound complex he told another com- pany the process does move quite rapidly besides butterfield will do nothing unless and until both i and light- house sign off we set forth below a representative sample of communications among mr lipkind ms chang light- house the investment manager and the startup companies in which petitioner wished boiler riffle to invest accept software petitioner invested in accept software personally and through funds he managed and was a member of its board_of directors in january and date he communicated directly with its representatives prior to any consultation with the investment manager and com- mitted to have boiler riffle purchase its series b equity round shares petitioner made a personal financial commit- ment to officers of accept software and then directed boiler riffle to finance that commitment in date mr lipkind emailed a staff person at butterfield and informed her that petitioner wished to make this investment it is most strongly recommended that br go forward with this if there are any questions please call the investment man- ager duly complied with this recommendation in mid-2007 accept software offered its shareholders a chance to participate in a bridge financing petitioner ini- tially indicated that he wished boiler riffle to participate for its pro-rata amount and this instruction was relayed to the investment manager later mr lipkind thought petitioner had changed his mind and emailed a staff person at butterfield an issue has now arisen with respect to going as high as ‘pro-rata ’ have papers been sent in if not hold i should get matter cleared up by tomorrow if papers went in already i will deal with it at company level the staff person responded i have not sent the paper work as yet webber v commissioner and i will hold until i h ear f rom you petitioner ulti- mately decided to take his pro-rata share and boiler riffle obediently made that investment ptrx media petitioner invested in ptrx personally and through funds he managed and was a member of its board_of directors in date petitioner told mr lipkind that he wanted boiler riffle to invest dollar_figure in ptrx’s series b financing on date mr lipkind emailed ms strachan of butterfield as follows boiler riffle should participate in the attachments for series b to the tune of dollar_figure the same amount it did on series a i assume you will process same boiler riffle purchased the ptrx stock ptrx later offered a series d financing and mr lipkind asked petitioner whether boiler riffle should participate petitioner responded ptrx is doing great and they should be break even by the end of the year they have just hired a killer sales guy we cut a great deal this morning with a bank i would do pro-rata at the minimum mr lipkind emailed the investment manager and strongly rec- ommended that boiler riffle participate at least to their pro-rata boiler riffle duly purchased its pro-rata share of the series d financing invested welldunn restaurant group petitioner in welldunn personally and through a fund he managed on date mr lipkind emailed ms strachan at butterfield as follows we recommend welldunn as an investment for boiler riffle welldunn had hoped that br would invest dollar_figure but i advised them it was unlikely that the investment would exceed dollar_figure until they indicate that is ok it is unnecessary to proceed welldunn subsequently acquiesced in the reduced invest- ment amount and mr lipkind sent a followup email to ms strachan please proceed with br investing dollar_figure in this deal mr lipkind then informed his contact at welldunn i have instructed kimberly to proceed and to deal directly with you br’s investment should now proceed quickly and smoothly on date boiler riffle invested dollar_figure in welldunn jacknyfe inc petitioner invested in jacknyfe personally and through a fund he managed and was on its board_of directors on date petitioner informed mr lipkind that he had structured a dollar_figure million financing for united_states tax_court reports jacknyfe that would be effected in dollar_figure tranches he told mr lipkind that the participants in these financings will be br and others br should consider to be on point for the first dollar_figure on date ms chang sent mr lipkind wire instructions that boiler riffle was to use when making its initial dollar_figure investment mr lipkind forwarded these wire instructions to a staff person at butterfield but noted i am still reviewing certain documents so that i have not given a green light rec- ommendation yet on date mr lipkind com- pleted his document review and emailed the investment manager with instructions that we proceed on date mr lipkind sent a followup email instructing the investment manager to get the investment in jacknyfe done asap because jeff wanted to close this tranche as soon as possible boiler riffle followed mr lipkind’s instructions and invested dollar_figure in jacknyfe lignup inc petitioner invested in lignup personally and through a fund he managed and was on its board_of direc- tors on date without approval from the investment manager petitioner committed to lignup’s rep- resentatives that boiler riffle would invest dollar_figure in the company in late date mr lipkind followed up with a recommendation to the investment manager boiler riffle made the desired investment in the desired amount after instructing boiler riffle to invest in lignup peti- tioner directed what actions boiler riffle should take in its capacity as a lignup shareholder on date mr lipkind relayed petitioner’s instructions that boiler riffle consent to an amendment of lignup’s certificate of incorpora- tion but that it reject participation in a subsequent financing round mr lipkind told the investment manager to k indly process petitioner’s instructions and it did so as a shareholder in his own right petitioner had the opportunity to subscribe for pro-rata offerings of lignup shares but on certain occasions he assigned his rights to boiler riffle on date ms chang told mr lipkind that jeff would like boiler riffle to take his pro_rata of big_number shares of lignup series b stock mr lipkind passed this recommendation on to the investment manager and boiler riffle purchased the shares six months later mr lipkind noted that jeff in all of his incarnations would webber v commissioner take his pro-rata share of a subsequent lignup offering and would assign part of his share to boiler riffle mr lipkind said full speed ahead on this one and a staff person from butterfield replied that this could get done next week techtribenetworks inc petitioner invested in techtribe- networks personally and through funds he managed and was on its board_of directors in early he lent the company dollar_figure in exchange for a promissory note later that year he sold that promissory note to boiler riffle for dollar_figure in early petitioner advanced an additional dollar_figure to techtribenetworks at petitioner’s request boiler riffle then lent techtribenetworks dollar_figure so that it could reimburse petitioner for the funds he had invested several months pre- viously the dollar_figure note boiler riffle received from techtribe- networks was convertible into its series b stock when a b financing round was announced later in mr lipkind instructed boiler riffle to invest dollar_figure a staff person from butterfield asked whether boiler riffle should convert the dollar_figure note and add dollar_figure in cash or whether it should invest dollar_figure of new money on top of the note mr lipkind directed that boiler riffle do the former and it did quintana energy on date mr lipkind emailed a representative of quintana energy stating our entity boiler riffle a bahamian corporation would like to invest an aggregate of dollar_figure in addition jeff ’s ira would like to invest dollar_figure the following week mr lipkind emailed that individual and others stating for very important reasons please do not in any communication with me concerning quintana and boiler riffle include jeff webber as a copy on date boiler riffle made a substantial investment in quintana energy in date quintana energy issued a capital call to its shareholders on date a butterfield staff person emailed mr lipkind asking him to confirm whether boiler riffle is interested in the quintana capital call for jan 30th mr lipkind responded yes br should honor the capital call boiler riffle evidently did so signature investments rbn inc in petitioner wanted boiler riffle to invest dollar_figure in longboard vineyards llc longboard a california winery petitioner had previously owned a winery himself he began negotiations directly with united_states tax_court reports longboard without consulting the investment manager because longboard was a pass-through entity for federal_income_tax purposes mr lipkind advised petitioner that it is tax inefficient for it to be owned by boiler riffle on mr lipkind’s advice petitioner accordingly organized signature investments rbn inc signature a domestic c_corporation of which he was the president and beneficial_owner and capitalized it with dollar_figure of his own funds peti- tioner then made arrangements for boiler riffle to lend dollar_figure to signature with the plan that signature would then lend dollar_figure to longboard longboard was experi- encing financial difficulty at this time but petitioner assured mr lipkind that the loan from signature brings everything in compliance and the bank is in the loop petitioner’s personal attorneys reviewed the operating_agreement for longboard made comments on it and worked with longboard’s representatives to draft the promissory note during these negotiations petitioner asked that the note from longboard to signature act as security for the note from signature to boiler riffle longboard’s representative told mr lipkind that this would probably be okay if boiler is owned or controlled by webber mr lipkind responded boiler riffle is owned by two variable life_insurance policies both of which are owned by a_trust of which jeff webber is the settlor and a discretionary beneficiary this explanation satisfied longboard after getting longboard’s signoff on the security agree- ment mr lipkind instructed his associate to send the draft promissory note to the investment manager explaining the transaction which is contemplated and ‘recommend’ and seek their approval both for the loan and the form of the note thereafter please coordinate to get this thing done on date boiler riffle lent signature dollar_figure in exchange for its note and on date signa- ture lent longboard dollar_figure in exchange for its note longboard’s note to signature was subordinated to the winery’s outstanding bank loans boiler riffle made two additional loans to signature the following year in date longboard required more capital and petitioner arranged a dollar_figure loan from boiler riffle through signature to the winery ms chang asked mr lipkind to request that boiler riffle proceed with its consid- webber v commissioner eration of a dollar_figure advance to signature as soon as mr lipkind’s staff drafted the note and petitioner had signed it ms chang requested that it be presented to boiler riffle to fund along with wire instructions boiler riffle promptly complied later that month boiler riffle lent signature another dollar_figure as ms chang explained to mr lipkind this loan had nothing to do with the winery jeff needs to borrow from boiler riffle dollar_figure as soon as possible for a deposit on the canada maximas lodge to be purchased through wild goose investments boiler riffle promptly complied philtap holdings ltd in date petitioner wanted to invest in post ranch investments limited_partnership post ranch which was developing a luxury property in big sur california without prior approval from the investment man- ager petitioner began negotiations directly with post ranch’s representatives on date ms chang informed mr lipkind of the status jeff wants to invest in an lp that will be a part owner of a luxury resort in big sur we thought jeff could purchase 250k interest through his ira but there are a number of hurdles would you be able to make such an investment happen by early next week she later followed up since jeff insists on making this investment and it is not a wise use of onshore dollars at this time given existing capital commitments and the bank’s liquidity requirements he is looking towards boiler riffle after reviewing post ranch’s offering materials mr lipkind advised petitioner against making this investment when one adds up the various and conflicting roles of the promoters one concludes there is virtually no way in law to protect oneself adequately thus you are giving your money to these promoters and praying to god that they treat their lps fairly although mr lipkind warned that a reasonably prudent investor with no personal knowledge or relationship with the promoters would take a pass petitioner decided to invest anyway mr lipkind then passed petitioner’s recommendation on to the investment manager he was told that boiler riffle had dollar_figure available but that lighthouse preferred to have the investment made by an entity other than boiler riffle mr lipkind then instructed the investment manager to form_144 united_states tax_court reports a new entity asap to complete the deal the investment manager followed mr lipkind’s instruction and set up a new company philtap holdings ltd philtap which was owned by lighthouse on date philtap invested dollar_figure in post ranch as petitioner had instructed webify solutions petitioner and two other investors pro- vided the initial seed money to webify solutions webify and petitioner served on its board_of directors in date webify issued petitioner warrants to purchase big_number shares of its common_stock for cents per share petitioner wanted boiler riffle to acquire these warrants from him and mr lipkind conveyed this recommendation to the invest- ment manager on date boiler riffle purchased the warrants from petitioner for dollar_figure he reported this sale on a gift_tax_return attaching an appraisal supporting the dollar_figure value in boiler riffle exercised the warrants and purchased big_number shares of webify for dollar_figure that petitioner was aware international business machines ibm might be interested in webify and he rec- ommended that boiler riffle make additional webify invest- ments in a series of transactions during boiler riffle purchased dollar_figure of webify convertible debentures and entered into an agreement to purchase series b pre- ferred stock for an amount in excess of dollar_figure in date ibm agreed to purchase boiler riffle’s aggregate invest- ment in webify for more than dollar_figure million of this sum dollar_figure was paid in and the remainder was put into escrow to indemnify ibm against certain risks an additional dollar_figure was paid to boiler riffle from the escrow in and the remaining balance was apparently paid in as shown on butterfield’s financial records boiler riffle’s aggre- gate basis in its webify investment was dollar_figure milphworld inc while acknowledging that lighthouse implemented the vast bulk of his instructions petitioner contends that it demurred to his recommendation to buy shares of milphworld this was supposedly because light- house thought the company’s name had a derogatory con- notation there is no documentary_evidence of such reluc- tance and boiler riffle in fact invested in milphworld petitioner initially suggested the milphworld investment in date but sec restrictions apparently prevented boiler riffle from acquiring its stock to get around these webber v commissioner restrictions petitioner made loans to milphworld and arranged to have boiler riffle purchase its promissory notes from him a staff person from the investment manager emailed mr lipkind kindly advise if we are to proceed with the milphworld investment in boiler riffle mr lipkind responded y es in date boiler riffle purchased from petitioner six milphworld promissory notes with an aggregate face value of dollar_figure lehman brothers fund besides investing in startup companies that petitioner recommended boiler riffle placed funds in money-market and other investment vehicles offered by brokerage firms petitioner cites a lehman brothers fund as another of his recommendations that the investment manager supposedly rejected there is no record support for this contention in fact the record establishes the opposite in date without prior approval from the investment manager mr lipkind emailed a broker at lehman brothers regarding that firm’s co-investment partners fund cip inquiring how they might splice this investment into an appropriate place in jeff ’s universe two days later mr lipkind emailed butterfield stating we recommend boiler riffle sign up for a dollar_figure investment in cip one week later mr lipkind emailed petitioner to confirm that boiler riffle had made this investment later in cip issued a capital call on date mr lipkind emailed ms strachan this is a jeff webber br investment i assume you will take care of the capital call there is no evidence that the investment manager failed to do so petitioner cites only one other occasion on which the investment man- ager allegedly declined to implement an investment recommendation that petitioner had made concerning a company called safeview the invest- ment manager apparently pointed out to petitioner a due diligence issue concerning this company-the state of california had issued a complaint against one of its principals-but petitioner himself made the final_decision not to invest on date mr lipkind accordingly emailed the in- vestment manager i want safeview investment to be ‘on hold’ until i rec- ommend further later in petitioner again suggested an investment in safeview the record contains no evidence that the investment manager opposed the investment at that time united_states tax_court reports mr lipkind’s tax_advice after explaining the mechanics of private_placement life_insurance at their meeting mr lipkind noted that there were certain federal tax risks associated with this tax- minimization strategy he told petitioner that he had reviewed pertinent irs rulings relevant judicial precedent and opinion_letters from several u s law firms these opinion_letters issued by powell goldstein rogers wells and other firms addressed the u s tax consequences of lighthouse private_placement life_insurance products gen- erally james a walker jr the author of the powell gold- stein opinions later became outside general counsel for lighthouse mr lipkind had lengthy discussions with mr walker about the lighthouse products and the tax risks associated with them three of these opinion_letters specifically addressed the investor_control doctrine they stated that investor_control is a factual issue and uncertain legal area but concluded that the lighthouse policies as structured would comply with u s tax laws and avoid application of this doctrine mr lipkind told petitioner that he concurred in these opinions acknowledging the risk that the irs would challenge the strategy mr lipkind concluded that the investor_control doctrine would not apply because petitioner would not be in constructive receipt of the assets held in the separate_accounts while assuring petitioner that the outside legal opinions supported this conclusion mr lipkind did not pro- vide a written opinion himself mr herbst approved the lighthouse transaction but did not provide a written opinion either for their work preparing trust documents and all other work for petitioner mr lipkind and his colleagues charged time at their normal hourly rates neither mr lipkind nor his firm received from petitioner any form of bonus or other remuneration apart from hourly time charges neither mr lipkind nor his firm received compensation of any kind from lighthouse or the investment manager irs examination and tax_court proceedings the irs examined petitioner’s timely filed and federal_income_tax returns initially petitioner directed his webber v commissioner staff to produce all documents and other information that the irs requested he declined however to let the irs interview ms chang and respondent therefore issued an administra- tive summons for her testimony petitioner’s attorneys moved to quash this summons contending among other things that irs personnel had made false statements about petitioner to third parties irs representatives eventually interviewed ms chang after the examination the irs advanced a variety of theo- ries to support its determination that petitioner was taxable on the income that boiler riffle derived from the investments it held for the polices’ separate_accounts these theories included the contention that the lighthouse structure lacked economic_substance or was a sham that boiler riffle was a controlled_foreign_corporation cfc whose income was taxable to petitioner under sec_951 through the chalk hill trust and that petitioner should be deemed to own the assets in the separate_accounts under the investor_control doctrine the parties have stipulated that boiler riffle had the following items of book income and expense during and item realized gain unrealized_gain unrealized_loss dividends interest loan interest miscellaneous other income total income policy mortality admin charges bank service charges butterfield bank fees administration fees government fees and taxes miscellaneous other expense total expense net_income per books dollar_figure -0- big_number big_number -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number boiler riffle had total assets of dollar_figure million and dollar_figure mil- lion at the end of and respectively the separate_accounts appear to have held other assets owned by philtap or other special-purpose entities but the record does not united_states tax_court reports reveal the amounts of those other assets the irs issued petitioner a notice_of_deficiency on date he timely sought review in this court i burden_of_proof opinion when contesting the determinations set forth in a notice_of_deficiency the taxpayer generally bears the burden_of_proof see rule a 290_us_111 if a taxpayer introduces credible_evidence with respect to any factual issue the burden_of_proof on that issue will shift to the commissioner if certain conditions are met sec_7491 credible_evidence is the quality of evi- dence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 to qualify for a shift in the burden_of_proof the taxpayer must among other things have cooperated with reasonable requests by the secretary for witnesses information docu- ments meetings and interviews sec_7491 the taxpayer bears the burden of proving that all of these requirements have been satisfied see 135_tc_471 aff ’d 668_f3d_888 7th cir as explained infra p petitioner did not introduce credible_evidence on the central factual issues in this case nor did he fully cooperate with respondent’s reasonable dis- covery requests he rejected respondent’s request to inter- view ms chang forcing the irs to issue a summons when the summons was issued petitioner’s attorneys moved to quash it an interview with ms chang could reasonably have led and did lead to relevant evidence see polone v commissioner tcmemo_2003_339 aff ’d 479_f3d_1019 9th cir by seeking to block respondent’s access to ms chang petitioner failed to cooperate with reasonable requests by the secretary for witnesses meetings and interviews see sec_7491 see rolfs t c pincite the burden_of_proof thus remains on him in any event whether the burden has shifted matters only in the case webber v commissioner ii tax treatment of life_insurance and annuities the policies in this case are a form of private-placement variable life_insurance private-placement insurance is sold exclusively through a private-placement offering these poli- cies are marketed chiefly to high-net-worth individuals who qualify as accredited investors under the securities act of see u s c sec_77b a c f_r sec a variable life_insurance is a form of cash_value insurance under traditional cash_value insurance the insured typically pays a level premium during life and the beneficiary receives a fixed death_benefit under a variable policy both the pre- miums and the death_benefit may fluctuate the assets held for the benefit of the policy are placed in a segregated_asset_account that is an account segregated from the general asset accounts of the insurance_company sec_817 the policy does not earn a fixed or predictable rate of return but a return dictated by the actual performance of the invest- ments in this separate_account if the assets in the separate_account perform well the pre- miums required to keep the policy in force may be reduced as the account buildup lessens the insurer’s mortality risk if those assets perform extremely well as was true here the value of the policy may substantially exceed the minimum death_benefit upon the insured’s death the beneficiary receives the greater of the minimum death_benefit or the value of the separate_account life_insurance and annuities enjoy favorable tax treat- ment under sec_72 earnings accruing to cash_value and annuity policies-often referred to as the inside_buildup - are not currently taxable to the policyholder and generally are not taxable to the insurance_company the cash_value of the policy thus grows more rapidly than that of a taxable of an evidentiary tie see 366_f3d_608 8th cir aff ’g tcmemo_2002_145 in this case we discerned no evi- dentiary tie on any material issue of fact see payne v commissioner tcmemo_2003_90 85_tcm_1073 although assignment of the burden_of_proof is potentially relevant at the outset of any case where the court finds that the undisputed facts favor one of the parties the case is not determined on the basis of which party bore the burden_of_proof and the assignment of burden_of_proof becomes irrelevant united_states tax_court reports investment portfolio the policyholder may access this value often on a tax-free basis by withdrawals and policy_loans during the insured’s lifetime see sec_72 if the contract is held until the insured’s death the insurance proceeds gen- erally are excluded from the beneficiary’s income under sec_101 with proper structuring the death_benefit will also be excluded from the estate_tax see sec_2042 a variable_contract based on a segregated_asset_account shall not be treated as an annuity endowment or life insur- ance contract for any period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_817 under these regulations a separate_account is adequately diversified if no more than of the total value is represented by any one investment no more than of the total value is represented by any two invest- ments no more than of the total value is represented by any three investments and no more than of the total value is represented by any four investments sec_1 b income_tax regs the separate_accounts underlying the policies invested in dozens of startup companies in which petitioner was interested respondent does not contend that the separate_accounts fail the sec_817 asset-diversifica- tion requirements iii the investor_control doctrine a background the preceding discussion assumes that the insurance com- pany owns the investment_assets in the separate_account the investor_control doctrine posits that if the policy- holder’s incidents_of_ownership over those assets become sufficiently capacious and comprehensive he rather than the insurance_company will be deemed to be the true owner of those assets for federal_income_tax purposes in that event a major benefit of the insurance annuity structure-the deferral or elimination of tax on the inside_buildup -will be under sec_7702 a contract is considered to be life_insurance for federal_income_tax purposes only if it meets certain tests see infra pp respondent does not contend that the policies fail any of the sec_7702 requirements webber v commissioner lost and the investor will be taxed currently on investment_income as it is realized the investor_control doctrine has its roots in supreme court jurisprudence dating to the early days of the federal_income_tax sec_1 imposes a tax on the taxable_income of every individual construing the predecessor provision of the revenue act of ch 44_stat_9 the court stated in 282_us_101 the use of the word ‘of ’ denotes ownership the principle thus became early established that in the general application of the rev- enue acts the tax_liability attaches to ownership 300_us_5 and ownership for federal tax purposes as the court stated in 308_us_355 means ownership in a real substantial sense we cannot too often reiterate that taxation is not so much concerned with the refinements of title as it is with actual command over the prop- erty taxed-the actual benefit for which the tax is paid 281_us_376 and it makes no difference that such command may be exercised through specific retention of legal_title or the creation of a new equitable but controlled interest or the mainte- nance of effective benefit through the interposition of a subservient agency in corliss u s pincite the taxpayer transferred assets to a_trust directing the trustee to pay the income to his wife for life but reserving the power to modify or revoke the trust at any time in an opinion by justice holmes the court held the taxpayer taxable on the trust income even though he did not receive the income or hold title to the assets that gen- erated it the court reasoned the income that is subject_to a man’s unfettered command and that he is free to enjoy at his own opinion may be taxed to him as his income whether he sees fit to enjoy it or not id pincite in 309_us_331 the taxpayer contributed securities to a_trust directing himself as trustee to pay the income to his wife for a five-year period at the end of five years the trust was to terminate and the corpus would revert to the taxpayer the trust instrument author- ized the taxpayer to vote the shares held by the trust and to decide what securities would be bought or sold the trust instrument also afforded him absolute discretion to deter- united_states tax_court reports mine whether income should be reinvested rather than paid out speaking through justice douglas the court noted that the taxpayer’s control_over the securities remained essen- tially the same before and after the trust was created so far as the taxpayer’s dominion and control were con- cerned the court reasoned it seems clear that the trust did not effect any substantial change id pincite the court was not concerned that the taxpayer could not make a gift of the corpus to others or make loans to himself for five years this dilution in his control in the court’s view was insignificant and immaterial since control_over investment remained ibid the court’s conclusion that the taxpayer effectively retained the attributes of an owner and should be treated as the owner of the trust assets for federal tax pur- poses was based on all considerations and circumstances in the case id pincite drawing on the principles of these and similar cases the irs developed the investor_control doctrine in a series of revenue rulings beginning in on the basis of years of consistent rulings in this area respondent urges that his position deserves deference under 323_us_134 we are not bound by revenue rulings under skidmore the weight we afford them depends appellate decisions following these cases are well illustrated by n trust co v united_states 193_f2d_127 7th cir the tax- payer purchased shares of stock which were placed in escrow with a_trust company until he made payment in full the taxpayer directed how to vote the escrowed shares and any dividends_paid reduced the balance due the seller the court_of_appeals for the seventh circuit held that the taxpayer was in substance the owner of the shares even though he was not the title owner so that the dividends_paid on the escrowed stock were taxable to him id pincite in 533_us_218 the supreme court recognized that there are various types of agency pronouncements that may be entitled to different levels of deference and that skidmore deference the lowest level of deference has continuing vitality under 467_us_837 see mead corp u s pincite chevron did nothing to eliminate skidmore’s holding that an agency’s interpretation may merit some def- erence whatever its form given the ‘specialized experience and broader in- vestigations and information’ available to the agency quoting skidmore u s pincite 141_tc_298 ndollar_figure webber v commissioner upon their persuasiveness and the consistency of the commissioner’s position over time see 129_tc_131 w e evaluate the revenue_ruling under the less deferential standard enun- ciated in skidmore v swift co we thus consider the rulings at hand under the power to persuade standard enunciated in skidmore b evolution of the doctrine in revrul_77_85 1977_1_cb_12 a taxpayer pur- chased an investment annuity_contract from an insurance_company the initial premium less various charges was deposited into a separate_account held by a custodian the custodian invested the funds in accordance with the tax- payer’s directions but only in assets from an approved list at a certain date in the future-the annuity_starting_date - the assets in the separate_account would fund an annuity which would make monthly payments to the taxpayer based on the performance of the underlying assets prior to the annuity_starting_date the policyholder exer- cised significant control_over the assets in the separate_account by issuing directions to the custodian the taxpayer had de_facto power to sell purchase or exchange securities to invest and reinvest principal and income to vote the shares and to exercise any other right or option relating to the assets id c b pincite the taxpayer could also make a full or partial surrender of the policy and receive cash equal to the value of the account less applicable charges after the annuity_starting_date the taxpayer contin- ued to exercise investment control_over the account but he could no longer surrender the policy the policy in revrul_77_85 was meant to qualify as a segregated_asset_account within the meaning of sec_817 then section variable_contract based on a appeal of the instant case absent stipulation to the contrary would lie to the court_of_appeals for ninth circuit see sec_7482 that court has not decided whether revenue rulings are entitled to chevron or skidmore deference see 679_f3d_1109 ndollar_figure 9th cir aff ’g 133_tc_202 611_f3d_617 9th cir because re- spondent urges only skidmore deference we need not decide how the ninth circuit would resolve this question united_states tax_court reports g but for this treatment to be available the irs noted the insurance_company must be the owner of the assets in the segregated accounts id c b pincite the irs concluded that the taxpayer possessed such significant incidents_of_ownership over those assets that he should be considered their owner for federal tax purposes the fact that the assets were titled in the custodian’s name did not alter this analysis because in the commissioner’s view t he setting aside of the assets in the custodial_account was basically a pledge arrangement id pincite the irs noted when property is held in escrow or trust and the income therefrom bene- fits or is to be used to satisfy the legal obligations of another person such person is deemed to be the owner thereof and such income is includible in that person’s gross_income even though that per- son may never actually receive it on the basis of this analysis the irs concluded in rev- enue ruling that the assets in the custodial_account are owned by the individual policyholder not the insurance_company id c b pincite therefore any interest dividends and other income received by the custodian on securities and other assets held in the custodial accounts are includible in the gross_income of the policyholder under sec_61 for the year in which they are received by the custodian id the irs reached the same conclusion three years later where an annuity_contract was supported by a separate_account held by a savings and loan association revrul_80_274 1980_2_cb_27 the funds in the separate_account were invested in a certificate of deposit for a term designated by the depositor who had the right to withdraw all or a por- tion of the cash_surrender_value of the contract at any time prior to the annuity_starting_date id c b pincite the irs concluded that the policyholder depositor should be considered the owner of the assets because he possessed substantial incidents_of_ownership in an account established by the insurance_company at his direction ibid subsequent rulings address situations in which separate_accounts supporting variable_contracts invest not in securi- ties selected directly by the policyholder but in shares of mutual funds with their own investment manager in rev- webber v commissioner enue ruling 1981_2_cb_13 the irs considered four scenarios in which the mutual_fund shares were available for purchase by the general_public wholly apart from the annuity arrangement the policyholder had the right initially to des- ignate the fund in which the separate_account would invest and the right periodically to reallocate his investment among the specified funds in these four scenarios the irs concluded that the insur- ance company was little more than a conduit between the policyholders and their mutual_fund shares id c b pincite because the policyholder’s position in each of these situations wa s substantially identical to what his or her position would have been had the mutual_fund shares been purchased directly the irs concluded that the policyholder had sufficient investment control to be considered the shares’ owner for federal tax purposes id the irs reached the opposite conclusion in the fifth scenario where investments in the mutual_fund shares were controlled by the insurance_company and the fund’s sole function was to provide an investment vehicle to allow the insurance_company to meet its obligations under its annuity_contracts id because these shares were not available to the general_public but were available only through the purchase of an annuity con- tract id pincite the irs considered the insurance_company to be the true owner of these assets in revrul_82_54 1982_1_cb_11 the segregated account underlying the variable policies comprised three funds that invested respectively in common stocks bonds and money-market instruments the insurance_company was the investment manager of these funds and the funds were not available for sale to the general_public policyholders had the right to allocate or reallocate their investments among the three funds the irs likewise treated the insurance_company as the owner where the separate_account invested in shares of mutual funds that were closed to the general_public see revrul_82_55 1982_1_cb_12 on the other hand the irs treated the policyholder as the owner of a separate_account supporting a variable life_insurance_policy where the account in- vested in hedge funds that were available for sale to the general_public albeit only to qualified investors see revrul_2003_92 2003_2_cb_350 united_states tax_court reports i n order for the insurance_company to be considered the owner of the mutual_fund shares the irs reasoned control_over individual investment decisions must not be in the hands of the policyholders id c b pincite under this standard the irs concluded that the insurance_company owned the assets in the separate_account t he ability to choose among broad general investment strategies such as stocks bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient con- trol over individual investment decisions so as to cause ownership of the private mutual_fund shares to be attributable to the policyholders in revrul_2003_91 2003_2_cb_347 a life insur- ance company offered variable life_insurance and annuity_contracts the contracts were funded by assets held in a separate_account divided into subaccounts each sub- account followed a specific investment strategy keyed to market sector or type of security eg money-market large company growth telecommunications international growth or emerging markets none of these funds was available for sale to the general_public and all of them met the asset diversification requirements of sec_1_817-5 income_tax regs the policyholder had the right to change the allocation of his premiums among subaccounts at any time and transfer funds among subaccounts all investment decisions regarding the subaccounts however were made by an independent investment manager engaged by the insurance_company the irs stated its assumptions that the policyholder cannot select or recommend particular investments for the sub- accounts the policyholder cannot communicate directly or indirectly with any investment officer regarding the selection of any specific investment or group of invest- ments and t here is no arrangement plan contract or agreement between the policyholder and the insurance com- pany or investment manager regarding the investment strategy of any s ub-account or the assets to be held by a particular sub-account revrul_2003_91 c b pincite in short although the policyholder had the right to allo- cate funds among the subaccounts all investment decisions regarding the particular securities to be held in each sub- webber v commissioner account were made by the insurance_company or its invest- ment manager in their sole and absolute discretion id under these circumstances the irs concluded that the insurance_company would be treated as owning the assets in the separate_accounts for federal_income_tax purposes the irs indicated that this ruling was intended to present a ‘safe harbor’ from which taxpayers may operate id c b pincite c deference the investor_control doctrine posits that if a policyholder has sufficient incidents_of_ownership over the assets in a separate_account underlying a variable life_insurance or annuity policy the policyholder rather than the insurance_company will be considered the owner of those assets for federal_income_tax purposes the critical incident of owner- ship that emerges from these rulings is the power to decide what specific investments will be held in the account as the commissioner stated in revrul_82_54 c b pincite control_over individual investment decisions must not be in the hands of the policyholders other incidents_of_ownership emerging from these rulings include the powers to vote securities in the separate_account to exercise other rights or options relative to these investments to extract money from the account by withdrawal or otherwise and to derive in other ways what the supreme court has termed effective benefit from the underlying assets griffiths u s pincite we believe that the irs rulings enunciating these prin- ciples deserve deference the rulings are grounded in long- settled jurisprudence holding that formalities of title must yield to a practical assessment of whether control_over investment remained clifford u s pincite and that ownership for tax purposes follows actual command over the property taxed n trust co v united_states 193_f2d_127 7th cir quoting griffiths u s pincite these revenue rulings span a 38-year period and reflect a consistent and well-considered process of development after stating bedrock principles in revrul_77_85 the irs examined more complex scenarios corresponding to newer products being offered in the financial markets the commis- sioner’s consideration of these scenarios appears nuanced united_states tax_court reports and reasonable resolving particular fact patterns favorably or unfavorably to taxpayers in light of the bedrock principles initially set forth cf 785_f3d_1331 9th cir affording substantial deference to interpretation of regulations adopted by the irs in rev- enue rulings issued over the last years aff ’g 138_tc_320 that they reflect views suggests the investor_control doctrine reflects a body of experi- ence and informed judgment that the irs has developed over four decades skidmore u s pincite 552_us_389 see 563_us_1 the length of time the agencies have held these careful consideration as evidenced by the absence of litigation in this area during the past years these rulings have engen- dered stability and long-term reliance through the private ruling process and otherwise see 133_tc_202 history of con- sistent private letter rulings based on published ruling favors a finding of deference under skidmore aff ’d 679_f3d_1109 9th cir the relative expertise of the irs in admin- istering a complex statutory scheme and its longstanding unchanging policy regarding these issues amply justify def- erence to the irs under skidmore see 540_us_461 our decision to afford skidmore deference to these rulings is supported by the unanimous opinion of the u s court_of_appeals for the eighth circuit in 749_f2d_513 8th cir rev’g 578_fsupp_398 n d iowa the taxpayers there purchased from a life_insurance_company a variable_annuity policy supported by a separate_account the less various charges was invested at the taxpayers’ direction in a mutual_fund prior to the annuity_starting_date the taxpayers could withdraw all or part of their investment on seven days’ notice but they were limited to withdrawing cash premium initial these revenue rulings have formed the basis for numerous private let- ter rulings see eg priv ltr rul date priv ltr rul date priv ltr rul date priv ltr rul date webber v commissioner finding that the taxpayers had surrendered few of the rights of ownership or control_over the assets of the sub- account the court_of_appeals for the eighth circuit held that they were the beneficial owners of the investment funds even though the insurance_company maintain ed the shares in its name christoffersen f 2d pincite citing clifford u s in the court’s view t he payment of annuity premiums management fees and the limitation of withdrawals to cash rather than shares d id not reflect a lack of ownership or control id pincite quoting corliss u s pincite the court reasoned that taxation is not so much concerned with the refinements of title as it is with the actual command over the property taxed christoffersen f 2d pincite and citing griffiths u s pincite the court found it immaterial that the taxpayers’ command over these assets was exercised by means other than the specific retention of legal_title christoffersen f 2d pincite the court accordingly ruled the christoffersens and not the insurance_company own the assets of the sub-account id pincite that the only other case that has considered these matters is the district_court opinion in 442_fsupp_681 d d c rev’d 609_f2d_1 d c cir the district_court held revrul_77_85 invalid but its opinion has no precedential force it was reversed because under the anti-injunction_act and the tax exception to the declaratory_judgment act the district_court lacked jurisdiction to consider the case ab initio see inv annuity inc f 2d pincite remanding with instruc- tions to dismiss the complaint for lack of jurisdiction in any event we agree with the eighth circuit’s assess- ment in christoffersen f 2d pincite w e cannot endorse the approach of the district_court in the investment annuity case the district_court ruling in was troubled by what it regarded as the novelty of the position the irs enun- ciated in revrul_77_85 as of today the commis- sioner has enunciated that position consistently for years the district_court appeared to believe that revrul_77_85 had been undermined by an irs private_letter_ruling erroneously issued a few months later that was inconsistent with the published ruling see priv ltr rul date this private_letter_ruling was revoked as soon a sec_144 united_states tax_court reports this error came to the commissioner’s attention see priv ltr rul date for these reasons and because the district_court gave insufficient weight to rel- evant supreme court precedent we its opinion unpersuasive find in sum we conclude that the irs revenue rulings enun- ciating the investor_control doctrine are entitled to weight under skidmore over four decades they have reasonably applied well-settled principles of supreme court jurispru- dence to a complex area of taxation in any event the legal framework urged by respondent is consistent with prior case law and we would adopt it regardless of deference d ownership of the separate_account assets the investments in the separate_accounts were titled to the fund boiler riffle philtap and other special-pur- pose entities owned by lighthouse but pledged to the poli- cies lighthouse rather than petitioner thus nominally owned these assets during the tax years in issue respondent contends that petitioner under the investor_control doc- trine should nevertheless be treated as their owner for fed- eral income_tax purposes we agree as drafted the policies allowed the policyholder to submit only general investment objectives and guidelines to the investment manager who was supposed to build a portfolio within those parameters by selecting individual securities for purchase or sale we need not decide whether lighthouse would be considered the owner of the separate_account assets if the parties to the arrangement had meticulously complied with these strictures they did not in determining whether petitioner owned the assets under- lying the policies we consider whether he retained signifi- cant incidents_of_ownership in making this assessment t echnical considerations niceties of the law or the legal paraphernalia which inventive genius may construct as a refuge from surtaxes should not obscure the basic issue clifford u s pincite we focus instead on the actual level of control_over investment that petitioner exercised id pincite the determination whether a taxpayer has retained signifi- cant incidents_of_ownership over assets is made on a case-by- case basis taking into account all the relevant facts and cir- webber v commissioner cumstances see clifford u s pincite the core incident_of_ownership is the power to select investment_assets by directing the purchase sale and exchange of particular secu- rities other incidents_of_ownership include the power to vote securities and exercise other rights relative to those investments the power to extract money from the account by withdrawal or other means and the power to derive in other ways what the supreme court has termed effective benefit from the underlying assets griffiths u s pincite peti- tioner enjoyed all of these powers power to direct investments petitioner enjoyed the unfettered ability to select investments for the separate_accounts by directing the investment manager to buy sell and exchange securities and other assets in which petitioner wished to invest although the policies purported to give the investment manager complete discretion to select invest- ments this restriction meant nothing in practice we assess the true nature of the agreement by looking to its substance as evidenced by the parties’ actual conduct see 293_us_465 898_f2d_455 5th cir aff ’g tcmemo_1989_189 and tcmemo_1989_56 in reality the invest- ment manager selected no investments but acted merely as a rubber stamp for petitioner’s recommendations which we find to have been equivalent to directives it is no coincidence that virtually every security boiler riffle held apart from certain brokerage funds was issued by a startup company in which petitioner had a personal financial interest petitioner sat on the boards of most of these companies and he invested in each of them through his personal accounts through iras and through private- equity funds that he managed he admitted that boiler riffle could not have obtained access to any of these investment opportunities except through him it is likewise no coincidence that every investment boiler riffle made was an investment that petitioner had rec- ommended the investment manager took no independent initiative and considered no investments other than those petitioner proposed the record overwhelmingly dem- onstrates that petitioner directed what investments boiler riffle should make when boiler riffle should make them and how much boiler riffle should invest united_states tax_court reports although nearly of the investments in the separate_accounts consisted of nonpublicly traded securities the record contains no documentation to establish that light- house or the investment manager engaged in independent research or meaningful due diligence with respect to any of petitioner’s investment directives lighthouse exercised barebones know your customer review and occasionally requested organizational documents but these activities were undertaken to safeguard lighthouse’s reputation not to vet petitioner’s investment standpoint recommendations from an it was not uncommon for petitioner to negotiate a deal directly with a third party then recommend that the investment manager implement the deal he had already negotiated through directives to the investment manager petitioner invested in startup companies in which he was interested lent money to these ventures sold securities from his personal account to the policies’ separate_accounts pur- chased securities in later rounds of financing and assigned to boiler riffle rights to purchase shares that he would otherwise have purchased himself without fail the invest- ment manager placed its seal of approval on each trans- action two deals that petitioner negotiated himself exemplify the parties’ modus operandi without informing the investment manager petitioner began negotiations to acquire an interest in longboard vineyards a financially troubled winery with a dollar_figure loan on mr lipkind’s advice petitioner orga- nized signature a domestic c_corporation as the vehicle for making this loan mr lipkind reviewed the operating agree- ment for longboard and worked with it to draft the promis- sory note and accompanying security_agreement only after the paperwork was completed did mr lipkind notify the investment manager with instructions to get this thing done within days boiler riffle lent signature dollar_figure which enabled signature to lend longboard dollar_figure as peti- tioner wished there is no evidence that the investment manager per- formed any due diligence for this transaction petitioner was thus able to negotiate a complex deal with a financially trou- bled winery extract money from boiler riffle for the benefit of an entity he owned and have the security for the resulting webber v commissioner promissory note be subordinated to a bank loan that longboard was having trouble paying all without the invest- ment manager’s raising a whisper as if that were not enough petitioner proceeded to extract another dollar_figure from boiler riffle via loans to signature the first dollar_figure covered a second cash infusion for the winery an email from ms chang explains the other loan jeff needs to borrow from boiler riffle dollar_figure as soon as possible for a deposit on the canada maximas lodge to be purchased through wild goose investments petitioner also wanted to acquire an interest in post ranch which was developing a luxury property in big sur he initially planned to make a dollar_figure investment through his ira but decided it was not a wise use of onshore dollars at this time given existing capital commitments and the bank’s liquidity requirements as ms chang explained peti- tioner was therefore looking towards boiler riffle for the funds with which to invest mr lipkind advised petitioner that a prudent investor would not make this investment but petitioner insisted on going ahead anyway the investment manager raised no question about this risky business and lighthouse agreed to create philtap a new special-purpose entity for the sole purpose of implementing petitioner’s wishes the post ranch and longboard deals vividly display petitioner’s unfettered control_over the investments in the separate_accounts petitioner testified as to his belief that the investment manager performed an appropriate level of due diligence he cites no record evidence to support this proposition and we did not find his testimony credible employees of the investment manager would be in the best position to explain what due diligence and investment research they performed in exchange for their dollar_figure annual fee petitioner’s failure to call them as witnesses creates an inference that their testimony would not have assisted his position see am police fire found inc v commissioner 81_tc_699 citing 6_tc_1158 aff ’d 162_f2d_513 10th cir mr walker outside general counsel for lighthouse testified that continued united_states tax_court reports among the hundreds of investments that the separate_accounts made petitioner cites only three occasions on which the investment manager supposedly declined to follow his recommendations with respect to two of these investments- a lehman brothers fund and milphworld-the record shows precisely the opposite boiler riffle invested more than dollar_figure million in the lehman brothers cip fund after mr lipkind expressed the desire to splice this investment into an appro- priate place in jeff ’s universe boiler riffle invested in milphworld by purchasing from petitioner six milphworld promissory notes with an aggregate face value of dollar_figure and while lighthouse initially discerned a reputational risk regarding safeview it was petitioner not the invest- ment manager who put this investment on a temporary hold there is no evidence that the investment manager ever refused to implement one of petitioner’s recommendations in sum petitioner actively managed the assets in the sepa- rate accounts by directing the investment manager through his agents to buy sell and exchange securities and other_property as he wished these facts strongly support a finding that he retained significant incidents_of_ownership over those assets see clifford u s pincite finding lack of absolute control immaterial since control_over investment remained revrul_77_85 c b pincite policyholder possesses investment control when he retains the power to direct the custodian to sell purchase or exchange securities or other assets held in the custodial_account power to vote shares and exercise other options besides directing what securities the separate_accounts would buy and sell petitioner through his agents dictated what actions boiler riffle would take with respect to its ongoing investments the investment managers took no action without a signoff from mr lipkind or ms chang with respect to routine shareholder matters these signoffs may often have occurred by phone as mr lipkind noted to petitioner we have relied primarily on telephone commu- nications not written paper trails you recall our ‘owner con- lighthouse did not conduct due diligence regarding investments but that the investment managers would mr walker had no personal knowledge of the investment manager’s daily activities and we found his testimony vague and unhelpful webber v commissioner trol’ conversations but examples from the email traffic dis- play a revealing tip of the iceberg petitioner repeatedly directed what actions boiler riffle should take in its capacity as a shareholder of the startup companies in which he was interested he directed how boiler riffle should vote concerning an amendment to lignup’s certificate of incorporation and participation in a second financing round with respect to quintana energy and lehman brothers he directed how boiler riffle should respond to capital calls with respect to accept software he directed whether boiler riffle should participate in a bridge financing with respect to ptrx he directed whether boiler riffle should take its pro-rata share of a series d financing with respect to techtribenetworks he directed whether boiler riffle should convert its promissory notes to equity and with respect to lignup he directed whether boiler riffle would exercise pro-rata rights that he had assigned to it these facts support a finding that petitioner retained signifi- cant incidents_of_ownership over the separate_account assets see clifford u s pincite power to vote shares was a significant incident_of_ownership revrul_77_85 c b pincite significant incidents_of_ownership included powers to vote shares and exercise any other right or option relating to the assets power to extract cash petitioner had numerous ways to extract cash from the separate_accounts beginning with the traditional mechanisms of life_insurance policies each policy permitted the policyholder to assign it to use it as collateral for a loan to borrow against it and to surrender it given how the policies were constructed however the amount petitioner could extract by surrender or policy loan was limited to premiums_paid because the investments petitioner selected performed very well no premiums had to be paid after thereafter ongoing mortality adminis- trative charges were defrayed by debiting the separate_accounts thus even though the assets in the separate_accounts were worth dollar_figure million by the amount of cash petitioner could extract by surrender or policy loan was capped at dollar_figure the initial premiums_paid during and petitioner urges that this restriction distinguishes the instant case from christoffersen where the policyholder united_states tax_court reports prior to the annuity_starting_date could withdraw the full value of the account on seven days notice we need not decide whether the type of restriction to which petitioner and lighthouse agreed if it meaningfully limited the policy- holder’s ability to extract cash would be sufficient to render an insurance_company the owner of assets in a segregated account on the facts here this restriction was trivial peti- tioner was able to extract and did extract cash from the separate_accounts without any need to resort to policy_loans one method was by selling assets to the separate_accounts shortly after the policies were initiated petitioner sold shares of three startup companies to the fund for dollar_figure through these transactions petitioner was able to derive liquidity from assets that might otherwise have been difficult to sell petitioner extracted cash from the separate_accounts in numerous other ways in date he extracted dollar_figure from boiler riffle by causing it to lend that amount to signature his c_corporation for an investment he wished to make in longboard vineyards in petitioner extracted dollar_figure from boiler riffle by causing it to purchase from him a techtribenetworks promissory note in date he extracted an additional dollar_figure from boiler riffle by causing it purchase from him six milphworld promissory notes in early he extracted dollar_figure from boiler riffle by causing it to lend that sum to techtribenetworks which enabled that company to repay its dollar_figure promissory note to him in date he extracted dollar_figure from boiler riffle for a second cash infusion through signature to longboard and in fall he extracted dollar_figure from boiler riffle to cover a deposit he wished to make on a canadian hunting lodge within the space of months petitioner thus extracted from boiler riffle more than dollar_figure million in cash for personal_use there is nothing in the record to suggest that he could not have extracted more if he had wished given his ability to withdraw cash at will he had no need to surrender the policies or use policy_loans to extract cash the fact that these latter mechanisms were capped at dollar_figure is thus immaterial as the supreme court emphasized in clifford u s pincite a taxpayer need not have absolute control_over invest- webber v commissioner ment assets to be deemed their owner the taxpayer there could not make a gift of the corpus to others or make loans to himself for five years but the court found this dilution in his control to be insignificant and immaterial since con- trol over investment remained petitioner’s ability to with- draw cash at will from the separate_accounts supports a finding that he retained significant incidents_of_ownership power to derive other_benefits petitioner used boiler riffle to finance investments that may have been a source of personal pleasure including a winery a big sur resort and a canadian hunting lodge more tangible benefits flowed from the fact that the investments in the separate_accounts mirrored or complemented the investments in his own per- sonal portfolio and the portfolios of the private-equity funds he managed petitioner regularly used the separate_accounts synergistically to bolster his other positions after making an early stage investment petitioner sought to find new investors for his startup ventures aiming to enhance their prospects and move them closer to a liquidity event boiler riffle provided a readily available source of new investment funds petitioner often made personal finan- cial commitments to these fledgling ventures then had boiler riffle discharge those commitments on his behalf when peti- tioner lacked the desire or liquidity to exercise pro-rata offering rights on his own shares he assigned those rights to boiler riffle for exercise thus avoiding dilution in his overall position boiler riffle sometimes provided the critical missing piece of the puzzle as when petitioner structured a dollar_figure mil- lion financing for jacknyfe and needed boiler riffle to be on point for the first dollar_figure in all these ways petitioner derived effective benefit from the separate_accounts see griffiths u s pincite w here the head of the household has income in excess of normal needs it may well make but little difference to him except income-tax-wise where portions of that income are routed-so long as it stays in the family group clifford u s pincite petitioner used boiler riffle as a private invest- ment account through which he actively managed a portion of his family’s securities portfolio formalities aside he main- tained essentially the same rights of ownership over those assets apart from current receipt of income that he would have possessed had he chosen to title the assets in his own united_states tax_court reports name since petitioner owned the separate_account assets for federal_income_tax purposes all dividends interest cap- ital gains and other income received by boiler riffle during the tax years in issue were includible in petitioner’s gross_income under sec_61 e petitioner’s counterargument sec_1 constructive receipt petitioner contends that he may not be taxed on the income realized by boiler riffle during because he was not in constructive receipt of this income the constructive_receipt_doctrine prevents cash_basis taxpayers from manipulating the annual accounting principle by artificially deferring receipt of income to a later tax_year see generally boris i bittker lawrence lokken federal taxation of income estates and gifts para pincite 3d ed under this doctrine i ncome although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time sec_1_451-2 income_tax regs i ncome is not constructively received however if the taxpayer’s control_over its receipt is subject_to substantial limitations or restric- petitioner contends that his position differed in one respect from that of an actual owner because the death_benefit could be paid in cash rather than in_kind lighthouse conceivably could keep rather than distribute to him the stock of the startup companies he caused it to buy but the poli- cies provided that lighthouse would pay the death_benefit in cash to the extent of liquid_assets and in_kind to the extent of illiquid assets since the shares held by the separate_accounts were not publicly traded they were presumably illiquid the policies thus explicitly anticipated that the death_benefit would to this extent be paid in_kind although lighthouse nominally had discretion to reject in-kind payment it rubber-stamped all of petitioner’s other recommendations there is no reason to believe it would countermand his preference as to the form of the death_benefit in any event the eighth circuit in christoffersen f 2d pincite held that the limitation of withdrawals to cash rather than shares d id not reflect a lack of ownership or control by the policyholders over the mutual_fund shares in the segregated account petitioner is the tax owner of the underlying assets even though the policies are nominally owned by the trusts if the trusts were deemed to be the owners of the underlying assets it appears that their income would be attributable to petitioner under the grantor_trust_rules see sec_671 sec_677 sec_679 webber v commissioner tions ibid petitioner contends that he could enjoy actual receipt of boiler riffle’s income only by surrendering the policies for their relatively puny cash_surrender_value of dollar_figure in his view this constituted a substantial limita- tion or restriction that precludes constructive receipt although the eighth circuit in christoffersen f 2d pincite briefly mentioned the doctrine_of constructive receipt that principle has no necessary application here as summa- rized by a much-quoted metaphor constructive receipt means that ‘a taxpayer may not deliberately turn his back upon income and thus select the year for which he will report it ’ bittker lokken supra pincite quoting 29_bta_63 the investor_control doctrine addresses a different problem and a finding of constructive receipt is not a prerequisite to its application it is undisputed that the owner of the separate_account assets during actually received the income at issue the question we must decide is whether petitioner or lighthouse was that owner if petitioner was the true owner he is treated as having actually received what the separate_accounts actually received resort to constructive receipt is not necessary the taxpayer in clifford u s pincite could not access the trust income for five years yet the supreme court held that he nevertheless owned the assets titled to the trust we reach the same conclusion here application to life_insurance petitioner contends that the investor_control doctrine if it applies to anything should not be applied to life_insurance contracts as he points out revrul_77_85 and its immediate successors addressed segregated_asset accounts supporting variable_annuity contracts in the commissioner applied the same principles to segregated_asset accounts supporting vari- able life_insurance contracts see revrul_2003_91 revrul_2003_92 citing skidmore u s pincite petitioner in any event we reject petitioner’s premise that the dollar_figure limita- tion on cash_surrender_value constituted a substantial limitation or restriction sec_1_451-2 income_tax regs that would preclude con- structive receipt as noted previously petitioner was able to withdraw un- limited amounts of cash from the separate_accounts in other ways see supra pp united_states tax_court reports contends that the latter two rulings are not entitled to def- erence as they are not ‘thoroughly considered’ as to the application of investor_control to life_insurance we disagree the statutory text fully supports the commis- sioner’s position that variable life_insurance and variable annuities should be treated similarly in this and in other respects as pertinent here sec_817 defines a vari- able contract as a contract that is supported by a segregated_asset_account and that a provides for the payment of annuities or b is a life_insurance_contract if investor_control principles apply to the former they would seem to apply to the latter by a parity of reasoning petitioner contends that fundamental differences exist between annuity and insurance contracts because under the latter the insurance_company has assumed a significant obligation to pay a substantial death_benefit in petitioner’s view the investor_control doctrine should apply only where the policyholder occupies essentially the same position that he would have occupied if he had purchased the assets in the separate_account directly here petitioner says that his posi- tion differs because lighthouse’s obligation to pay the min- imum death_benefit substantially shifts the risks between the parties the existence of an insurance risk standing alone does not make lighthouse the owner of the separate_account assets for federal_income_tax purposes lighthouse agreed to assume the mortality risk in exchange for premiums that it or its reinsurer hannover re actuarially determined to be commensurate with this risk after these premiums were replaced by mortality and administrative charges deb- ited to the separate_accounts unless the trusts continued to pay the actuarially determined mortality charges directly via premiums or indirectly via debits to the separate_accounts the policies would have lapsed and lighthouse would have had no more insurance risk during the tax years in issue the insurance risk borne by lighthouse was almost fully reinsured with hannover re and was actually quite small as of yearend and the values of the assets in the separate_accounts exceeded the policies’ minimum death_benefit by at least dollar_figure million and dollar_figure million respectively in any event whatever mor- tality risk existed was fully compensated by mortality risk webber v commissioner charges dollar_figure for the years in issue paid directly or indirectly by the policyholder under these circumstances the insurer’s obligation to pay a minimum death_benefit does not tell us who owns the separate_account assets any more than the insurer’s obligation to pay an annuity benefit deter- mined who owned the separate_account assets in revrul_77_85 to the extent the investor_control doctrine seeks to limit misuse of tax-favored investment_assets there is no good reason to limit its application to annuities in the case of both annuities and insurance contracts ownership is determined by which party has significant incidents_of_ownership over the underlying assets here that party was petitioner sec_7702 in congress created a statutory defi- nition of the term life_insurance_contract for federal_income_tax purposes under sec_7702 a policy will be treated as a life_insurance_contract only if it satisfies either the cash_value_accumulation_test or both the guideline pre- mium test and the cash_value_corridor_test these tests require complex calculations involving the relationships among premium levels mortality charges interest rates death_benefits and other factors respondent does not con- tend that the policies fail these tests or that they otherwise fail to qualify as life_insurance contracts within the meaning of sec_7702 after enacting sec_7702 congress continued to examine the use of insurance contracts as investment vehicles this led to the enactment of sec_7702a which defines a modified_endowment_contract congress concurrently directed the secretary_of_the_treasury to study the effective- ness of the revised tax treatment of life_insurance and annuity products in preventing the sale of life_insurance pri- marily for investment purposes technical and miscella- neous revenue act of pub_l_no sec a stat pincite see h_r conf rept no u s c c a n date sec_7702 and sec_7702a impose quantitative restrictions on life_insurance and endowment contracts that have signifi- cant investment aspects from this premise petitioner con- cludes that the investor_control doctrine cannot be applied to an insurance_policy that satisfies the statutory definition this is a variation on petitioner’s preceding argument-that united_states tax_court reports the investor_control doctrine should not be applied to life_insurance as we explained previously petitioner’s conclusion does not follow from his premise the fact that the policies constitute life_insurance contracts within the meaning of sec_7702 does not determine for federal_income_tax purposes who owns the separate_account assets that support the poli- cies the latter inquiry depends on who has substantial incidents_of_ownership over those assets sec_7702 with its focus on quantitative relationships among premiums interest rates and mortality charges does not purport to address this question petitioner alternatively contends that if the investor con- trol doctrine is applied to treat him as the owner of the separate_account assets the tax results should be dictated by sec_7702 subsection g provides that in specified cir- cumstances the policyholder shall be treated as receiving the income_on_the_contract accrued during a particular year the income_on_the_contract is defined as the increase in the net_surrender_value plus the cost of life_insurance protection provided minus the premiums_paid sec_7702 here there was no increase in the policies’ cash_surrender_value during and there were no premiums_paid petitioner accordingly contends that sec_7702 limits his income inclusion to the cost of life_insurance protection provided during the years in issue according to petitioner that cost would be dollar_figure the mor- tality charges paid_by the separate_accounts during petitioner’s argument fails at the threshold sec_7702 dictates the annual income inclusion for a policy- holder i f at any time any contract which is a life_insurance_contract under the applicable law does not meet the defini- tion of life_insurance_contract under subsection a both parties agree that the policies meet the definition of life_insurance_contract in sec_7702 given the statute’s express terms sec_7702 is thus inapplicable under the investor_control doctrine the separate_account assets are treated for tax purposes as being owned by the policyholder not by the insurance_company consistently with this premise revrul_77_85 and its successors uniformly treat the policyholder as taxable on the inside webber v commissioner buildup that is on the dividends interest capital_gains and other income realized on those assets annually it would be illogical to find that petitioner owns the underlying assets then tax the income earned on those assets as if they were owned by the insurance_company petitioner’s reliance on sec_7702 is accordingly misplaced sec_817 in congress amended the code to include sec_817 captioned treatment of certain nondiversfied contracts it provides that a variable_contract based on a separate_account shall not be treated as an annuity endowment or life_insurance_contract for any period for which the investments made by such account are not in accordance with regulations prescribed by the sec- retary adequately diversified id in authorizing the depart- ment of the treasury to prescribe diversification standards congress stated its intention that the standards should be designed to deny annuity or life_insurance treatment for investments that are publicly available to investors and investments which are made in effect at the direction of the investor thus annuity or life_insurance treatment would be denied to variable_contracts that are equivalent to investments in one or a relatively small number of particular assets eg stocks bonds or certificates of deposits of a single issuer that invest in one or a relatively small number of publicly available mutual funds that invest in one or a relatively small number of specific properties whether real or personal or that invest in a nondiversified pool of mortgage type investments h_r conf rept no pincite 1984_3_cb_1 citing this language petitioner contends that congress intended sec_817 to eliminate the investor_control doctrine altogether petitioner’s reliance is again misplaced congress directed that the new diversification standards should govern situations where the investments in the sepa- rate account are made in effect at the direction of the investor h_r conf rept no supra pincite c b vol pincite this would be true congress noted where the investments though actually selected by the focused and undiversified as to be a proxy for mutual funds or other investments that are publicly available to investors ibid insurance_company are so narrowly in adopting a regulatory regime to identify situations in which investments are made in effect at the direction of united_states tax_court reports the investor congress expressed no intention to displace the investor_control doctrine that doctrine identifies situations in which investments are made at the actual direction of the investor such that he exercises actual control_over the investment account see revrul_77_85 c b pincite policyholder possesses investment control when he retains the power to direct the custodian to sell purchase or exchange securities or other assets held in the custodial_account apart from one safe_harbor in sec_817 congress left the diversification requirements to be implemented through regulations prescribed by the secretary sec_817 the secretary issued temporary and proposed_regulations outlining diversification standards in fed reg temporary proposed date the preamble stated fed reg pincite3 the temporary regulations do not address any issues other than the diversification standards in particular they do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated_asset_account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated_asset_account may include multiple sub- accounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contract final regulations concerning diversification standards were issued in t d 1989_1_cb_215 see sec_1 income_tax regs since issuing those final regulations the irs has continued to issue both public and private rulings invoking the investor_control doctrine to determine owner- ship of assets in segregated_asset accounts see eg rev as commentators have noted the sec_817 diversification stand- ards may supersede some aspects of the pre-1984 revenue rulings that dis- cuss publicly available investments held by segregated_asset accounts see eg david s neufeld the ‘keyport ruling’ and the investor_control rule might makes right tax note sec_403 sec_405 but congress did not expressly or by implication indicate any intention that sec_817 should displace the bedrock investor_control principles enunciated in revrul_77_85 which address situations where the policyholder exercises actual control_over the investments in the separate_accounts webber v commissioner rul c b revrul_2003_92 c b priv ltr rul date priv ltr rul date priv ltr rul date see also c c a date as the commissioner has explained t he final regulations do not provide guidance concerning the extent to which policyholders may direct the investments of a segregated_asset_account without being treated as the owners of the underlying assets priv ltr rul in sum by enacting sec_817 congress directed the commissioner to promulgate standards for determining when investments in a segregated_asset_account though actually selected by an insurance_company are made in effect at the direction of the investor h_r conf rept no supra pincite c b vol pincite it would be wholly contrary to congress’ purpose to conclude that the enactment of sec_817 disabled the commissioner from determining under the investor_control doctrine that investments in a segregated_asset_account are made in actual reality at the direction of the investor the secretary clearly stated when promulgating the new diversification standards that the investor_control doctrine would con- tinue to apply and the commissioner’s public and private rulings during the ensuing years confirm his view that this doctrine remains vital congress has certainly evidenced no disagreement with that position for all these reasons in private_letter_ruling for example the taxpayer sought a ruling that assets held in a separate_account would be treated as owned by the insurance_company and not the policyholder the taxpayer rep- resented that the separate_accounts would be adequately diversified under sec_817 the commissioner then proceeded to consider whether the policyholder or the insurance_company should be treated as the owner of the separate_account assets under 749_f2d_513 revrul_77_85 and other authorities the commissioner followed the same path in revenue rulings and congress in one respect has expressed its disagreement with the com- missioner’s implementation of sec_817 countermanding a provision of the proposed_regulations that would have deemed all government securities to be issued by a single entity see cong rec congress then revised the statute by adding sec_817 which pro- vides that i n determining whether a segregated_asset_account is ade- quately diversified each united_states government agency or in- strumentality shall be treated as a separate issuer see technical and continued united_states tax_court reports we conclude that the enactment of sec_817 did not dis- place the bedrock investor_control principles enunciated in revrul_77_85 iv subsidiary issues a webify stock basis the bulk of the income realized by boiler riffle during the tax years in issue consisted of capital_gain on the sale of webify stock ibm purchased these shares in for more than dollar_figure million of which dollar_figure was paid in and dollar_figure in the parties disagree as to the basis of these shares we have found as a fact that the basis of the webify shares when sold was dollar_figure petitioner was unable to locate copies of wire transfers or similar documents covering the numerous transactions in which these shares were acquired however butterfield bank’s financial statements for boiler riffle provide a consistent picture although butterfield bank did not provide robust investment manage- ment services no one has criticized its bookkeeping or accounting indeed both parties relied in numerous respects on the integrity of the financial statements and other docu- ments that it prepared in determining the long-term_capital_gain in and on the sale of webify stock therefore the parties shall use a basis of dollar_figure see sec_1001 sec_1221 miscellaneous revenue act of pub_l_no sec stat pincite date since congress has revisited sec_817 to revise one aspect of the commissioner’s implementation of the diver- sification standards the fact that it has left undisturbed the commis- sioner’s continuing invocation of investor_control principles is not without significance courts ordinarily are slow to attribute significance to con- gress’ failure to act on particular legislation 446_us_680 ndollar_figure but in some situations congress’ inaction may provide a useful guide see 461_us_574 the latter would seem to be true here petitioner appears to argue that all of the basis should be allocated to payments received in if there is any disagreement on this point the parties can resolve it as part of the rule_155_computations webber v commissioner b boiler riffle distributions respondent argues that the distributions boiler riffle made to lighthouse in to cover the policies’ annual mortality and administrative charges should be included in petitioner’s income these payments were derived from income boiler riffle realized on the separate_account investments we have held that petitioner as the owner of these investments is taxable in full on the income they gen- erated if petitioner were separately taxed as the deemed beneficiary of the payments made from this income as respondent asks us to hold petitioner in effect would be sub- ject to double_taxation we decline that request v accuracy-related_penalty sec_6662 imposes a accuracy-related_penalty upon the portion of any underpayment_of_tax that is attributable among other things to a substantial_understatement_of_income_tax see sec_6662 b an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return for that year sec_6662 the commissioner bears the burden of produc- tion with respect to a sec_6662 penalty sec_7491 if respondent satisfies his burden petitioner then bears the ultimate burden of persuasion see 116_tc_438 the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it sec_6664 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1 b income_tax regs a taxpayer may be able to dem- as an alternative to his investor_control position respondent con- tends that the chalk hill trust in effect owned boiler riffle with the re- sult that petitioner as the owner of that grantor_trust would be taxable on boiler riffle’s income under subpart_f see sec_1_958-1 income_tax regs providing that a cfc owned by a foreign grantor_trust is treated as owned by the grantor whereas we have found petitioner to be the owner of the assets in the separate_accounts lighthouse was the owner of boiler riffle and other special-purpose entities it created because boiler riffle had no u s shareholders the cfc rules do not apply united_states tax_court reports onstrate reasonable_cause and good_faith by showing reliance on professional tax_advice sec_1_6664-4 income_tax regs see 115_tc_43 aff ’d 299_f3d_221 3d cir advice must take the form of a communication that sets forth the adviser’s analysis or conclusion sec_1 c income_tax regs in assessing whether the taxpayer reasonably relied on advice we consider whether the adviser was competent whether the adviser received accurate and complete information from the taxpayer and whether the taxpayer actually relied in good_faith on the advice he was given neonatology assocs p a t c pincite petitioner urges that he reasonably relied on mr lipkind’s advice mr lipkind was clearly a competent tax adviser he is an expert in income and estate_tax and he diligently researched the relevant legal issues he also received accurate and complete information about the lighthouse arrangements because he set up petitioner’s estate plan mr lipkind provided petitioner with advice mr lipkind did not himself render a written legal opinion but he reviewed and considered written opinion_letters from rep- utable law firms addressing the relevant issues three of these opinion_letters specifically addressed the investor con- trol doctrine they concluded that the lighthouse policies as structured would comply with u s tax laws and avoid application of this doctrine by informing petitioner that he concurred in these opinions mr lipkind provided petitioner with professional tax_advice on which petitioner actually relied in good_faith we likewise conclude that petitioner’s reliance was reasonable petitioner made multiple filings with the irs setting forth details about the trusts and lighthouse including gift_tax returns filed for and and form_3520 filed when the policies were transferred to an offshore_trust petitioner did not attempt to hide his estate plan from the irs this supports his testimony that he believed this strategy would successfully withstand irs scrutiny as mr lipkind had advised the revenue rulings discussing the investor_control doc- trine adopted consistent positions and ultimately set forth a safe_harbor revrul_2003_91 c b pincite how- ever the outer limits of the doctrine were not definitively webber v commissioner marked when mr lipkind rendered his advice in whether an investor exercises impermissible control pre- sents a factual issue and mr lipkind dictated the lipkind protocol as a mechanism for keeping petitioner on the sup- posed right side of the line although the lipkind protocol was formalistic and ultimately unsuccessful we do not fault petitioner who had no expertise in tax law for following his lawyer’s advice on this point cf 251_f3d_862 9th cir where a case is one ‘of first impression with no clear authority to guide the decision makers as to the major and complex issues ’ a negligence_penalty is inappropriate quoting 756_f2d_1430 9th cir 127_tc_43 123_tc_144 reasonable_cause may be found where return position involves issues that were novel as of the time that return was filed for these reasons we conclude that petitioner is not liable for the accuracy-related_penalty for any of the years in issue to reflect the foregoing decision will be entered under rule f we disagree with respondent’s submission that mr lipkind was a promoter upon whom petitioner could not reasonably rely see 136_tc_67 aff ’d 684_f3d_84 d c cir mr lipkind has maintained a continuous attorney-client relation- ship with petitioner for more than a dozen years mr lipkind had no stake in petitioner’s estate plan apart from his normal hourly rate and mr lipkind received no remuneration or other benefit from lighthouse boiler riffle or the investment manager mr lipkind did not plan the private_placement life_insurance structure but only advised petitioner to purchase such a policy after thoroughly vetting lighthouse an unrelated insurance_company the evidence established that mr lipkind recommended the lighthouse estate plan only to his wife to petitioner and to a small num- ber of other clients
